 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                     No. 2:16-cv-0275 KJM AC P
12                       Plaintiff,
13           v.
14    JEFFREY BEARD, et al.,                             ORDER
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. §1983. This action proceeds on plaintiff’s Second Amended Complaint. ECF No. 46.

19   On February 6, 2020, defendant Dovey filed and served his answer to the complaint. ECF No.

20   71. Four additional defendants have been directed to respond to plaintiff’s complaint. ECF No.

21   74.

22          Plaintiff has filed a “reply” to Dovey’s answer. ECF No. 77. Neither the Local Rules nor

23   the Federal Rules authorize a reply or other response to an answer. If, instead of an answer, a

24   defendant files a motion pursuant to Rule 12, Federal Rules of Civil Procedure, then plaintiff may

25   file an opposition to such motion.

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s “reply” to the answer filed by
 2   defendant Dovey, ECF No. 77, is stricken. The Clerk of Court shall so designate this ruling on
 3   the docket.
 4   DATED: March 16, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
